Citation Nr: 0015702	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic skin disorders 
including psoriasis and groin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.  


This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) rating decisions which in May 1995 granted 
service connection for post traumatic stress disorder (PTSD), 
assigning it a 10 percent rating, and denied service 
connection for groin rash and scars on the right thigh, and 
in April 1998 denied service connection for psoriasis.

Subsequently, by RO rating decision in December 1995, the 
rating of the service-connected PTSD was increased from 10 to 
30 percent, and by decision in December 1998, the rating 
thereof was increased to 50 percent.  By January 1999 letter, 
the veteran indicated that he was satisfied with the 50 
percent rating assigned his PTSD and withdrew from appellate 
consideration the claim of increased rating for that 
disability.  38 C.F.R. § 20.204 (1999).

By RO rating decision in October 1999, service connection was 
granted for scars on the veteran's right thigh (residuals of 
shell fragment wound and laceration), and a noncompensable 
rating was assigned.  The October 1999 favorable action by 
the RO as to the claim of service connection for scars on the 
right thigh constitutes a full grant of the benefit sought.  
Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  A chronic skin disorder was not evident in service or for 
many years thereafter.  

2.  Competent medical evidence does not indicate that the 
current skin disorders, including psoriasis and groin rash, 
are linked to active service, any Agent Orange exposure, or 
any other incident occurring in service.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic skin disorders including 
psoriasis and groin rash.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records do not reveal any 
report or clinical finding indicative of any dermatological 
symptom or impairment.  His records show that he served in 
Vietnam from February 1970 to April 1971.

On February 1982 medical examination, conducted for the 
purpose of the veteran's enlistment in the Texas National 
Guard, there was no reported history of any chronic skin 
disorder and his skin and lymphatic system were described as 
normal on clinical evaluation.

Medical records from E. Brown, M.D., from August 1984 to May 
1990 document intermittent treatment for symptoms and 
impairment unrelated to the claimed skin disorders.

On VA Agent Orange medical examination in May 1994, the 
veteran reported having recurrent itchy skin rashes 
(including in the groin area) since 1973, believing that he 
was in areas sprayed with Agent Orange during service in 
Vietnam (and having ingested contaminated food and water).  
On examination, multiple, dime-size round erythematous and 
scaly plaques were noted on the back, chest, arms, legs, and 
buttocks.  Psoriasis and recurrent tinea cruris were 
diagnosed.

By May 1994 letter from a VA physician, the veteran was 
informed that the results of his recent Agent Orange medical 
examination indicated that he had "no reason to be concerned 
about the possible adverse health effects resulting from the 
exposure to Agent Orange."

On VA psychiatric examination in February 1995, the veteran 
reported, in pertinent part, that he experienced recurrent 
skin rashes requiring medical treatment.

On VA medical examination in February 1995, a "rather severe 
rash" was noted on the veteran's groin area and buttocks, 
which he reportedly developed in Vietnam.  

In August 1995, the veteran's spouse (who married him in 
1979) indicated that he experienced recurrent skin rashes 
over the entire body, requiring frequent medical treatment, 
which he reportedly experienced since his return from 
Vietnam.  

Medical records from K. Stein, M.D., from February 1994 to 
August 1995 document intermittent treatment for symptoms and 
impairment, including skin rashes diagnosed as psoriasis.  In 
February 1994, the veteran reported that his skin disorder 
was a "lifelong" condition.  

VA medical records from March 1994 to August 1995 document 
treatment for symptoms and impairment, including scaly and 
itchy skin rashes on various parts of the veteran's body.  In 
August 1995, he indicated that he had skin disorders since 
shortly after his return from Vietnam.  During treatment, 
psoriasis was diagnosed.

On VA Agent Orange medical examination in August 1995, the 
veteran reported having developed erythematous, scaly, and 
itchy skin lesions and rashes on various parts of his body 
shortly after his return from Vietnam in 1971, believing that 
his skin disorders developed from Agent Orange exposure.  He 
indicated that the severity of his skin disorders increased 
since the last Agent Orange medical examination.  On 
examination, psoriasis was diagnosed.

In October 1995, C. Casas, M.D., indicated that he treated 
the veteran since May 1991 due to psoriasis, tinea faciale, 
and epidermal cyst.

By April 1996 letter from a VA physician, the veteran was 
informed that the results of his recent Agent Orange medical 
examination indicated that he had "no reason to be concerned 
about the possible adverse health effects resulting from the 
exposure to Agent Orange."

On VA psychiatric examination in May 1998, the veteran 
reported, in pertinent part, that he had psoriasis and rash 
in the groin and buttock area since service in Vietnam, 
feeling that such disorders developed from his Agent Orange 
exposure.  On examination, psoriasis and skin rash were 
diagnosed on Axis III.

VA medical records from August 1995 to November 1998 document 
intermittent treatment for symptoms and impairments including 
groin rash and psoriasis.  

Based on the entire evidence of record, the Board finds that 
the claim of service connection for a chronic skin disorders, 
including psoriasis and groin rash, is not well grounded.  
The veteran and his spouse suggested a link between his 
chronic skin disorder and exposure to Agent Orange in 
Vietnam.  38 U.S.C.A. § 1116(a)(1) provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
referred to in paragraph (2) of this section, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service (the veteran satisfies the first prong of the 
requirement in that he did have requisite service in 
Vietnam).  The specific diseases presumed to have been 
incurred as a result of Agent Orange exposure are listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (1998), as 
discussed above, and include chloracne and porphyria cutanea 
tarda.  However, such disability is not shown to have been 
diagnosed in service or at any time thereafter.  In McCartt 
v. Brown, 12 Vet. App. 164 (1999), the Court held that 
neither the statutory (38 U.S.C.A. § 1116) nor the regulatory 
(38 C.F.R. § 3.307(a)(6)(iii)) presumption will satisfy the 
in-service incurrence element of Caluza, 7 Vet. App. 498 
where the veteran has not developed a condition listed in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, 
service connection for his chronic skin disorders, diagnosed 
as psoriasis and groin rash, may not be established on a 
presumptive basis.

Dermatological symptoms or disease were not clinically 
evident in service or for many years thereafter.  Although 
numerous dermatological symptoms and disorders involving 
various parts of the veteran's body were indicated during 
medical treatment since 1991, the examiners did not suggest 
that any such symptoms or disabilities were related to active 
service, any Agent Orange exposure therein, or any other 
incident occurring in service (despite his repeated 
suggestions that his skin disorders had their onset shortly 
after his return from Vietnam where he was allegedly exposed 
to Agent Orange).  

Although the veteran is competent to state that he has 
experienced dermatological symptoms for years, he is not 
competent, as a lay person, to make a medical diagnosis of a 
chronic disability or to relate a medical disorder to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Thus, he is not competent to 
provide a medical diagnosis of any chronic skin disorder or 
to conclude, in clinical terms, that any such claimed 
disability is related to active service or any incident 
occurring therein.  To establish service connection for a 
chronic disability, competent medical evidence providing a 
nexus between the current disability and service is required.  
See Caluza, 7 Vet. App. 498. 

Although the veteran and his spouse can competently opine 
with regard to continuity of personally observable 
dermatological symptoms, and the credibility of their 
contention in that regard is presumed, see Savage, 10 Vet. 
App. 488, an etiological nexus, shown by competent medical 
evidence, between a current chronic skin disorder and 
symptoms experienced in service is required.  

Application of 38 U.S.C.A. § 1154(b) (West 1991) to the 
veteran's claim of service connection for chronic skin 
disorder does not make his claim well grounded as competent 
medical evidence of nexus between current disability and 
service is required.  In Libertine, 9 Vet. App. 521, it was 
held that certain disabilities are susceptible to observation 
by lay persons, thus warranting the grant of service 
connection under 38 U.S.C.A. § 1154(b) based on lay 
statements alone, but in other instances, medical evidence of 
nexus to service is still required.  Id. at 524.  In this 
case, the veteran is not competent to provide a medical 
diagnosis of chronic skin disorder or to establish the 
required nexus between wartime service and/or any Agent 
Orange exposure therein and the onset of any current skin 
disorder.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist the veteran in the development 
of the claim.  Morton v. West, 12 Vet. App. 477 (1999); 
Murphy, 1 Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic skin disorders, including 
psoriasis and groin rash, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



